Citation Nr: 0310540	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to June 7, 1995, for 
a grant of service connection for complex partial seizures, 
residuals of skull fracture, and pseudo-seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son 


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from February 1970 to 
January 1972.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The RO granted service connection for complex partial 
seizures, residuals of skull fracture, and pseudo-seizures.  
The RO awarded a 100 percent disability rating, effective 
June 7, 1995.  The veteran appealed the effective date of the 
award of service connection.  

In April 2001 the Board granted entitlement to special 
monthly compensation based on a need for regular aid and 
attendance of another person.  The Board remanded the issue 
of an earlier effective date, prior to June 7, 1995, for a 
grant of service connection for complex partial seizures, 
residuals of skull fracture, and pseudo-seizures.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the April 2001 decision the Board remanded the issue of an 
earlier effective date, prior to June 7, 1995, for a grant of 
service connection for complex partial seizures, residuals of 
skull fracture, and pseudo-seizures.  The record showed that 
the veteran disagreed with the December 1999 RO decision to 
deny an effective date earlier than June 1995 for a grant of 
service connection for a seizure disorder.  In his VA Form 9 
of December 2000, he claimed the RO committed clear and 
unmistakable error (CUE) in failing to grant service 
connection from April 12, 1988.  The veteran specifically 
contended that the September 1988 rating decision wherein the 
RO had denied service connection for seizure disorder 
constituted CUE.  Therefore, the proper effective date of 
service connection should be April 12, 1988, which is the 
date the RO received his original application for service 
connection.  

The Board determined that the issue of whether the September 
1988 rating decision constituted CUE was inextricably 
intertwined with the issue of entitlement to an earlier 
effective date.  The Board determined that this issue should 
have been adjudicated since the effective date determination 
could have changed if it were determined that there was CUE 
as alleged.  Harris v. Derwinski, 1 Vet. App. 180 (1991), 
requires the adjudication of inextricably intertwined issues 
such as the issue presented here.  

A review of the record shows that the RO did not issue a 
rating decision on the issue of whether the September 1988 
rating decision constituted CUE.  In fact, two internal memos 
dated in January 2003 indicate that the issue of CUE had not 
been adjudicated.  Instead, the RO issued a statement of the 
case on the issue whether the assignment of an effective date 
of June 7, 1995, for a grant of service connection for 
complex partial seizures, residuals of skull fracture, and 
pseudo-seizures, constituted CUE.  Consequently, the issue of 
whether the September 1988 rating decision was clearly and 
unmistakably erroneous remains inextricably with the issue of 
an earlier effective date and must be adjudicated.  

In the April 2001 remand decision the Board also requested 
the RO to consider the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Board requested the RO to comply with 
the notice and duty to assist provisions contained in that 
law.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).

In this case, the RO did not issue a development letter on 
the issue of an earlier effective date consistent with the 
notice requirements of the VCAA.  The RO noted in an August 
2002 supplemental statement of the case that it had 
previously provided the veteran notice of the VCAA and 
requested that he identify additional evidence in support of 
his claim for an earlier effective date.  The August 2001 
letter to the veteran pertains to the grant of special 
monthly compensation based on a need for regular aid and 
attendance of another person.  It does not mention the issue 
of an earlier effective date, prior to June 7, 1995, for a 
grant of service connection for complex partial seizures, 
residuals of skull fracture, and pseudo-seizures.  

Because the RO has not yet complied with the April 2001 
development instructions, a remand for compliance is 
necessary.  The RO is advised that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
developmental letter consistent with the 
notice requirements of the VCAA as 
clarified by Quartuccio, supra, referable 
to the issue of entitlement to an earlier 
effective date.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

4.  Inasmuch as the issue of CUE in the 
September 1988 rating decision is 
"inextricably intertwined" with the issue 
of entitlement to an earlier effective 
date for a grant of service connection 
for a seizure disorder, the RO should 
take appropriate adjudicative action, and 
provide the veteran and representative, 
notice of the determination and the right 
to appeal.

If a timely notice of disagreement is 
filed, the veteran and representative, 
should be furnished with a statement of 
the case and given the requisite period 
time to respond thereto if appellate 
review is desired.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


